UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2011 Commission file number: 0-32789 EMTEC, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 87-0273300 (I.R.S. Employer Identification No.) 11 Diamond Road Springfield, New Jersey 07081 (Address of principal executive offices, including zip code) (973) 376-4242 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section 13 or 15-(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso No x As of July 10, 2011, there were outstanding 16,507,313 shares of the registrant’s common stock. EMTEC, INC. FORM 10-Q FOR THE QUARTER ENDED MAY 31, 2011 Table of Contents PART I – FINANCIAL INFORMATION Item 1 - Financial Statements Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Cash Flows 3 Notes to Consolidated Financial Statements 4 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 45 Item 4 - Controls and Procedures 46 PART II – OTHER INFORMATION Item 1 – Legal Proceedings 47 Item 1A - Risk Factors 48 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 3 - Defaults upon Senior Securities 51 Item 4 – (Removed and Reserved) 52 Item 5 - Other Information 53 Item 6 – Exhibits 54 SIGNATURES 55 PART I – FINANCIAL INFORMATION Item 1.Financial Statements EMTEC, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In Thousands, Except per Share and Share Data) May 31, 2011 (Unaudited) August 31, 2010 Assets Current Assets Cash $ $ Receivables: Trade, less allowance for doubtful accounts Other Inventories, net Prepaid expenses and other Deferred tax asset - current Total current assets Property and equipment, net Intangible assets, net Goodwill Deferred tax asset- long term Other assets Total assets $ $ Liabilities, Put Options and Stockholders' Equity Current Liabilities Line of credit $ $ Current portion of capital lease obligation 63 - Accounts payable Warrant liability Income taxes payable Accrued liabilities Due to former stockholders 6 Customer deposits Current portion earn-out liabilities Deferred revenue Total current liabilities Deferred tax liability Earn-out liabilities, net of current portion Put option and restricted stock liability in connection with acquisition of Dinero 52 - Capital lease obligation, net of current portion - Accrued liabilities Total liabilities Commitments and contingencies (Note 12) Put options in connection with SDI and Covelix acquisitions Stockholders' Equity Common stock $0.01 par value; 25,000,000 shares authorized; 19,471,902 and 18,984,520 shares issued and 16,607,313 and 16,119,931, outstanding at May 31, 2011 and August 31, 2010, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income Less: treasury stock, at cost, 2,864,589 shares ) ) Total stockholders' equity Total liabilities, put options and stockholders' equity $ $ The Accompanying Notes are Integral Parts of these Consolidated Financial Statements. 1 EMTEC, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In Thousands, Except per Share and Share Data) For the Three Months Ended May 31, For the Nine Months Ended May 31, Revenues Procurement services $ Service and consulting Total Revenues Cost of Sales Cost of procurement services Cost of service and consulting Total Cost of Sales Gross Profit Procurement services Service and consulting Total Gross Profit Operating expenses: Selling, general, and administrative expenses Stock-based compensation Warrant liability adjustment ) - ) - Depreciation and amortization Total operating expenses Operating income (loss) ) ) Other expense (income): Interest income – other (7
